PER CURIAM.
The trial court’s order granting a temporary injunction is affirmed. See Oxford Int’l Bank and Trust, Ltd. v. Merrill Lynch, etc., 374 So.2d 54 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1199 (Fla.1980). However, the bond posted by appel-lee does not appear to fulfill the requirements of Florida Rule of Civil Procedure 1.610(c). Therefore, we remand with instructions that unless a proper bond is posted within a short time to be fixed by the trial court, the injunction should be dissolved.
Affirmed and remanded for proceedings consistent herewith.
RYDER, C.J., and OTT and LEHAN, JJ., concur.